UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
                                                                  :                  1/30/2020
 YOVANNY DOMINGUEZ,                                               :
                                            Plaintiff,            :
                                                                  :    19 Civ. 10172 (LGS)
                            -against-                             :
                                                                  :          ORDER
 TACO BELL CORP.,                                                 :
                                            Defendant.            :
 -----------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for February 4, 2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the February 4, 2020, 10:30 a.m. initial pretrial conference is CANCELED. If

the parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling order will

issue in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters. The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances. It is further

        ORDERED that, if and when the parties seek a settlement referral to the assigned Magistrate

Judge or to the District’s mediation program, they shall file a joint letter request. It is further

        ORDERED that Defendant’s request to file a motion to dismiss is GRANTED. Per the

proposed schedule, Defendant’s motion is due February 21, 2020. Plaintiff’s opposition is due

March 13, 2020. Defendant’s reply is due March 27, 2020. The parties shall comply with the

Individual Rules on motion papers, page limits, exhibits and courtesy copies.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 14 and 19.

Dated: January 30, 2020
       New York, New York
